DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 9/21/21.    
Claim(s) 1, 5, 11, 15-16 was/were amended.  Claim(s) 4 & 14 is/are canceled.  
Claim(s) 1-3, 5-13, 15-20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golan, U.S. Pub. No. 2015/0134673 A1 in view of Hall, U.S. Patent/Pub. No. 2016/0041998 A1, and further in view of Bims, US. Pub. No. 2010/0002692 A1, and Marman, U.S. Pub. No. 2012/0062732 A1.
As to claim 1, Golan teaches a method comprising: 
detecting, before a video stream is sent to one or more subscribers and before the video stream is viewed by any user, a plurality of objects in at least one video stream image of a video stream (Golan, page 6, paragraph 57-58; i.e., segments (equivalent to video stream image) associated with metadata objects (equivalent to plurality of objects) of a specific category); 
identifying, based on the detecting the plurality of objects in the at least one video stream image, a critical portion of the at least one video stream image (Golan, page 3, paragraph 30; page 6, paragraph 57-58; i.e., determine the ranking portions or segments based on the user interaction, important tags (equivalent to critical portion)… which directly used to assign the priority for the portions or segments);
creating, based on the identifying the critical portion, a first non-pixel data (Golan, page 3, paragraph 37; page 7, paragraph 72; i.e., tracked and recorded user’s interaction (equivalent to non-pixel; Detail Description, page 16, paragraph 45) based on “important” or “not important” tags (equivalent to critical portion));
obtaining the video stream to be sent to one or more subscribers, the video stream including the at least one video stream image (Golan, page 3, paragraph 37; i.e., server provide (equivalent to obtain) the requested video clip to users); 
first non-pixel data, a first critical object in the video stream, wherein the first critical object is represented by a first plurality of pixels, the first plurality of pixels located within the at least one video stream image (Golan, page 3, paragraph 30; page 6, paragraph 57-58; i.e., identify the critical object (such as score, free kicks…) from the video clip based on the user’s attributes or proper (equivalent to non-pixel data)), wherein the determining includes performing a machine learning model on the video stream image to analyze the critical objects in the video stream image (Golan, page 3, paragraph 30; page 6, paragraph 57-58; i.e., analyzed segments (equivalent to machine learning model) associated with metadata objects (equivalent to critical object) that interested in the user based on a profile of a user). 
But Golan failed to teach the claim limitation wherein the detecting the plurality objects includes performing machine learning based image analysis on pixels that visually represent each video stream image of the video stream, wherein the video stream is part of a teleconference; retrieving, based on the obtaining the video stream and before providing the video stream to the one or more subscribers, the first non-pixel data, wherein the first non-pixel data includes viewing history of other video streams; generating, based on the determining the first critical object in the video stream, a first prioritization of one or more network packets that correspond to the first plurality of pixels of the video stream image, wherein the one or more network packets contain the first plurality of pixels that depict the first critical object in the video stream image.
However, Hall teaches the limitation wherein retrieving, based on the obtaining the video stream and before providing the video stream to the one or more subscribers, the first non-pixel data (Hall, page 14, paragraph 71; i.e., retrieve information from the user’s profile (equivalent to non-pixel; Detail Description, page 16, paragraph 45) to determine the user’s favorites and preferences prior viewing history and log information), wherein the first non-pixel data includes viewing history of other video streams (Hall, page 8, paragraph 47; i.e., log of information regarding the user’s viewing history).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golan in view of Hall so that the system would be able to maintain a log of information relevant to users.  One would be motivated to do so to provide a higher level of service or greater access to the users (see Hall, page 1, paragraph 11).
However, Bims teaches the limitation wherein generating, based on the determining the first critical object in the video stream, a first prioritization of one or more network packets that correspond to the first plurality of pixels of the video stream image (Bims, page 5, paragraph 40 & 54; i.e., designating (equivalent to generate) at least a portion of the packet (equivalent to plurality of pixels) to at least one quality of service class (QoS) (equivalent to fist prioritization; Detail Description, paragraph 59)); wherein the one or more network packets contain the first plurality of pixels that depict the first critical object in the video stream image (Bims, page 1, paragraph 8-9; i.e., a scene where a person moves in front (equivalent to critical object) of a stationary background only needed to be represented (equivalent to depicts the critical object)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Golan to substitute frame tag designating the respective QoS from Bims for user’s attribute from Golan to enable a specific quality of service or error correction logic to apply to packets and set the priority for different types or data packets or frame (Bims, page 5, paragraph 38).
However, Marman teaches the limitation wherein the detecting the plurality objects includes performing machine learning based image analysis on pixels that visually represent each video stream image of the video stream, wherein the video stream is part of a teleconference (Marman, page 1, paragraph 4; page 2, paragraph 21; page 4, paragraph 39; i.e., [0004] The imager produces a first set of image data representing an image of a scene within a field of view of the video camera; [0021] Imager 115 of camera 110 captures multiple images ( e.g., video frames) of the field of view and produces a first set of image data representing the images of the field of view; [0039] Display management module 340 uses the synchronized metadata to locate in the first set of image data a subset of image data representing an image of the object (i.e., a zoomed-out image of the object). Display management module 340 then derives from the subset of data a second set of image data that represents a cropped close-up image of the object).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Golan to substitute cropped close-up image of the object from Bims for segment or portions of the video from Golan to provide on a display screen a colored outline box surrounding an image of a detected object (Marman, page 1, paragraph 3).
As to claim 2, Golan-Hall-Bims-Marman teaches the method as recited in claim 1, wherein the non-pixel data includes a first subscriber profile related to a first Golan, page 6, paragraph 58; i.e., profile user (equivalent to first subscriber) or group of users (equivalent to one or more subscriber)).  
As to claim 3, Golan-Hall-Bims-Marman teaches the method as recited in claim 2, wherein the non-pixel data includes a second subscriber profile related to a second subscriber of the one or more subscribers, and wherein the method further comprises: 
determining, based on the obtaining the video stream and based on the non-pixel data that includes the second subscriber profile, a second object in the video stream, wherein the second object is represented by a second plurality of pixels, the second plurality of pixels located within the at least one video stream image (Golan, page 3, paragraph 30 & 37; i.e., determine second object such as free kicks (equivalent to plurality of pixels) from the video clip (equivalent to video stream image)); and 
generating, based on determining the second object in the video stream, a second prioritization of an additional one or more network packets of the video stream, wherein the additional one or more network packets contain the second plurality of pixels (Golan, page 6, paragraph 58; page 7, paragraph 65; i.e., set a weight for metadata object (equivalent to second plurality of pixels) to determine the relevant/important tags (equivalent to second prioritization) which directly associating with assigning the priority for the segments, portion of time slots).  
As to claim 5, Golan-Hall-Bims-Marman teaches the method as recited in claim 1 further comprising: 
identifying, based on the detecting the plurality of objects in the at least one video stream image, a second critical portion of the at least one video stream image (Golan, page 6, paragraph 58; i.e., segments (equivalent to critical portion) associated with metadata objects of a specific category); and 
updating, based on the identifying the second critical portion, the first non-pixel data (Golan, page 5, paragraph 49; i.e., updating metadata (equivalent to non-pixel data)).  
As to claim 6, Golan-Hall-Bims-Marman teaches the method as recited in claim 4, wherein the creating the first non-pixel data is further based on one or more metadata, the one or more metadata retrieved from the video stream (Golan, page 4, paragraph 44; i.e., generated user types or categories (equivalent to non-pixel data)).  
As to claim 7, Golan-Hall-Bims-Marman teaches the method as recited in claim 1, wherein the video stream includes a second video stream image, and wherein the method further comprises: 
determining, based on the obtaining the video stream and based on the non-pixel data, that the first critical object in the video stream is also represented by a second plurality of pixels, the second plurality of pixels located within the second video stream image (Golan, page 3, paragraph 30 & 37; i.e., determine second object (equivalent to second plurality of pixels) such as free kicks (equivalent to second object) from the video clip (equivalent to video stream image)); and 
generating, based on determining that the first critical object is also represented by the second plurality of pixels, a second prioritization of an additional one or more network packets of the video stream, wherein the additional one or more network packets contain the second plurality of pixels (Golan, page 6, paragraph 58; page 7, paragraph 65-66; i.e., set a weight for metadata object (equivalent to second plurality of pixels) to determine the relevant/important tags (equivalent to second prioritization) which directly associating with assigning the priority for the segments, portion of time slots).  
As to claim 8, Golan-Hall-Bims-Marman teaches the method as recited in claim 1, wherein the method further comprises: 
determining, based on the obtaining the video stream and based on the non-pixel data, a second object in the video stream, wherein the second object is represented by a second plurality of pixels, the second plurality of pixels located within the at least one video stream image (Golan, page 3, paragraph 30 & 37; i.e., determine second object (equivalent to second plurality of pixels) such as free kicks (equivalent to second object) from the video clip (equivalent to video stream image)); and 
generating, based on the determining the second object in the video stream, a second prioritization of an additional one or more network packets of the video stream, wherein the one or more second network packets contain the second plurality of pixels (Golan, page 6, paragraph 58; page 7, paragraph 65-66; i.e., set a weight for metadata object (equivalent to second plurality of pixels) to determine the relevant/important tags (equivalent to second prioritization) which directly associating with assigning the priority for the segments, portion of time slots).  
As to claim 9, Golan-Hall-Bims-Marman teaches the method as recited in claim 1 wherein altering, based on the first prioritization, the class of service of the one or more network packets (Golan, page 2, paragraph 29; page 5, paragraph 55; i.e., modifying (equivalent to altering) quality and priority (equivalent to class of service)
As to claim 10, Golan-Hall-Bims-Marman teaches the method as recited in claim 9, wherein the altering includes increasing the network priority of the one or more network packets (Golan, page 5, paragraph 55; i.e., increase/decrease the quality (equivalent to increasing the priority)).  

Claim(s) 11 & 16 is/are directed to a system and computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 11 & 16 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 12-13, 15 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 2-3, 5.  Therefore, claim(s) 12-13, 15 is/are also rejected for similar reasons set forth in claim(s) 2-3, 5.
Claim(s) 17-20 is/are directed to a computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 7-10.  Therefore, claim(s) 17-20 is/are also rejected for similar reasons set forth in claim(s) 27-10.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-3, 5-13, 15-20 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Listing of Relevant Arts
Valliani, U.S. Patent/Pub. No. US 20100332497 A1 discloses item illustrates a video module that includes a video display.
Perrin, U.S. Patent/Pub. No. US 20150367238 A1 discloses video data representing more than one complete image.
Monta, U.S. Patent/Pub. No. US 20040160960 A1 discloses representing a single image that is representative of the video.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449